Citation Nr: 1532209	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for a left ankle disability.

2. Whether new and material evidence has been received to reopen a claim of service-connection for a bilateral foot disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left eye disability (claimed as left eye blindness).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for migraine headaches.

8. Entitlement to a rating in excess of 10 percent for a low back disability.

9. Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

10. Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

11. Entitlement to a rating in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to January 1999 and from February 2003 to September 2004 and had additional service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2008 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The February 2008 rating decision reconsidered an April 2007 rating decision and granted service connection for a low back disability and a left knee disability, rated 0 percent, each; denied increased ratings for right ankle and right knee disabilities; found new and material evidence had not been received to reopen claims of service connection for bilateral pes planus and a left ankle disability; and denied service connection for PTSD, bilateral hearing loss, a right hip disability, and left eye disability.  The March 2008 rating decision denied service connection for migraines.  An interim (June 2010) rating decision increased the rating for the left knee disability to 10 percent, effective the date of award of service connection.  Another  interim (June 2013) rating decision increased the rating for the low back disability to 10 percent, effective the date of award of service connection.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The matters of service connection for a left ankle disability (on de novo review), a right hip disability, PTSD, and migraine headaches; and seeking increased ratings for low back, left knee, and right knee disabilities, and right ankle sprain are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed January 1999 rating decision denied the Veteran service connection for a left ankle disability based essentially on a finding that such disability was not manifested during service.

2. Evidence received since the January 1999 rating decision includes records of a second period of service and showing a diagnosis of left ankle gastroc-soleal equinus and raises a reasonable possibility of substantiating the claim.

3. An unappealed January 1999 rating decision denied the Veteran service connection for bilateral pes planus based essentially on a finding that such disability preexisted service and was not aggravated therein.

4. Evidence received since the January 1999 rating decision includes records from a subsequent period of service that relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability, and raise a reasonable possibility of substantiating the claim.

5. The Veteran's pre-exiting moderate bilateral pes planus is reasonably shown to have increased in severity to, at least, a severe level during, and to have been aggravated by, his active service.

6. The Veteran's diagnosed eye condition (astigmatism) is a refractive error that is not a compensable disability

7. There is no competent evidence that the Veteran has a hearing loss disability or that any such disability might be related to his service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. New and material evidence has been received, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. On de novo review, service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

4. Service connection for a left eye disability (astigmatism) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).

5. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims decided herein.  Because this decision reopens the claims of service connection for a left ankle disability and bilateral pes planus and grants service connection for pes planus on a de novo review, there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met with regard to the issues of service connection for a left eye disability and bilateral hearing loss.  By correspondence dated in September 2006 and July 2007, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for a left eye disability and bilateral hearing loss, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for VA examinations/opinions with regard to the claims of service connection for a left eye disability and bilateral hearing loss.  Notably, at the April 2015 Board hearing, the Veteran testified he had undergone a hearing evaluation and was told he had "perfect hearing."  He also testified he was told he had astigmatism and that it was due to old age.  Absent any competent evidence suggesting that the Veteran may have a diagnosis of bilateral hearing loss or a compensable left eye disability, or that such disabilities might be related to his service, examinations to secure medical nexus opinions are not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 hearing, the undersigned explained the law governing establishment of service connection, advised the Veteran of the bases for the denials of service connection for a left eye disability and bilateral hearing loss, and explained what type of evidence would establish service connection for such disabilities.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Claims to Reopen

An unappealed January 1999 rating decision denied the Veteran service connection for a left ankle disability based essentially on a finding that such disability was not manifested during service and for bilateral pes planus based essentially on a finding that such disability preexisted service and was not aggravated therein.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in January 1999 consisted of the Veteran's service treatment records (STRs) from his first period of service and statements from the Veteran attributing a left ankle disability and bilateral foot disability to service.  Evidence received since the January 1999 rating decision (not of record at the time of that decision, and therefore new) includes STRs from his second period of service (which, of themselves, warrant de novo review; 38 C.F.R. § 3,156(c)), VA treatment records, an undated letter from a friend of the Veteran,  a March 2011 VA examination report, and the Veteran's hearing testimony.

In his July 2006 claim for service connection, the Veteran asserted he sustained a bilateral ankle injury in 2003 (i.e., during his second period of service).  In an undated letter (that was considered as evidence in the February 2008 rating decision), a friend of the Veteran reported he returned from his second period of active service with a noticeable limp and complained of his ankles tightening up.  A May 2009 VA podiatry clinic note shows the Veteran had decreased ankle dorsiflexion, and bilateral gastroc-soleal equinus was diagnosed.  At the April 2015 Board hearing, the Veteran asserted his VA treatment providers indicated his lower extremity musculoskeletal disabilities were related because he favored his left side while walking after he injured his right foot, ankle, and knee.  As the VA treatment records include an assessment of a left ankle disability and the Veteran's testimony and his friend's statement (presumed credible) tend to relate the left ankle disability to service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a left ankle disability.  De novo review of the claim is addressed in the remand below.

A February 2005 VA treatment note shows severe pes planus was diagnosed.  As such evidence addresses the severity of the Veteran's bilateral pes planus (and the basis for the prior denial of his claim), relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus, and raises a reasonable possibility of substantiating such claim, it is both new and material, and warrants reopening of the claim.

Service connection

Bilateral pes planus

The analysis proceeds to de novo review of the claim of service connection for bilateral pes planus.  The Board notes that the Veteran is not prejudiced by the Board's thus proceeding with de novo review of this claim (without returning it to the AOJ upon reopening) because this decision grants the benefit sought. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that bilateral pes planus pre-existed his service as it was noted on April 1980 service entrance examination.  Accordingly, to prevail in his claim, he must show that the pes planus was aggravated by service.  Aggravation is shown by demonstrating that a disability increased in severity during service.

On June 1989 service enlistment examination, the Veteran was noted to have moderate bilateral pes planus [emphasis added], and was found to be qualified for active service.  A May 1997 treatment note indicates he was found to have significant pes planus.  An August 1998 treatment note notes he had been wearing arch supports for the prior two years.  On August 1998 service separation examination, he was noted to have marked pes planus [emphasis added].  The examiner noted he had moderate, symptomatic pes planus in the explanation section of the Veteran's report of medical history.   

A January 2003 National Guard period examination report (from just prior to his second period of active service) indicates the Veteran had grade-3 flat feet and wore orthotics.  

On February 2003 deployment examination, the Veteran was noted to have symptomatic, moderate bilateral pes planus.  A March 2003 treatment note indicates he had flat feet; the severity was not noted.  On March 2003 pre-deployment-health assessment, he was found to be deployable.  A March 2003 treatment note indicates he complained of ankle pain, but was directed to get arch supports.  On May 2004 post-deployment health assessment report, he reported experiencing swollen, stiff, or painful joints during his deployment and at the time of the examination.  The examiner indicated he was concerned about the  right ankle and knee.  

A February 2005 VA physical medicine rehabilitation consultation note indicates the Veteran had a history of pes planus and complained of constant pain; severe pes planus was diagnosed [emphasis added].  VA treatment records from after February 2005 show he has continued to complain of foot pain regularly.  His treatment providers have continued to diagnose bilateral pes planus, but have not noted the severity.

At the April 2015 Board hearing, the Veteran testified he believed his pes planus was aggravated in service.

The Veteran's STRs on their face reflect that his pes planus increased in severity during his active service, particularly during the second period between February 2003 and September 2004.  On June 1989 service enlistment examination, the Veteran's pes planus was found to be moderate.  On July 1995 periodic examination, his pes planus was noted to be asymptomatic.  He was found to have significant pes planus in May 1997.  On August 1998 service separation examination, the diagnosis was marked pes planus.  His pes planus was found to be moderate on February 2003 examination.  He was directed to get arch supports in March 2003, and VA treatment records show severe pes planus was diagnosed shortly after discharge.  Accordingly, his statements, including the testimony provided during the April 2015 hearing, reporting in-service aggravation, are considered forthright and credible as they are supported by the documentation and consistent with the history reported therein.  Under the circumstances, the evidence reasonably reflects the Veteran's bilateral pes planus increased in severity during service.

Resolving remaining reasonable doubt in his favor, as is required, the Board concludes that the requirements for establishing service connection for bilateral pes planus are met.


Left eye disability

In his July 2006 claim for service connection, the Veteran indicated he incurred an unspecified left eye condition in service.  

At the April 2015 Board hearing, the Veteran testified his treatment providers told him he had astigmatism in his left eye that was due to old age.  

Refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; see VA Manual M21-1.III.iv.4.B.1.d.

On June 1989 service enlistment examination, the Veteran's uncorrected distant vision was 20/20 in each eye and uncorrected near vision was 20/20 in each eye.  On July 1995 periodic examination, his eyes were clinically evaluated as normal.  His uncorrected distant vision was 30/30 in each eye and uncorrected near vision was 20/20 in each eye.  On August 1998 service separation examination, his eyes were clinically evaluated as normal.  His uncorrected distant vision was 20/20 in each eye and uncorrected near vision was 20/20 in each eye.

A January 2003 National Guard periodic examination report indicates the Veteran's eyes were clinically evaluated as normal.  His uncorrected distant vision was 20/20 in each eye and uncorrected near vision was 20/20 in each eye.  

On March 2003 pre-deployment-health assessment, no eye disabilities were noted, and the Veteran was found to be deployable.  On May 2004 post-deployment health assessment report, he indicated he had not experienced redness of the eyes with tearing or a dimming of vision.

The Veteran's VA treatment records do not show any left eye complaints or diagnoses.  A February 2007 VA neurology consultation note indicate he had no red eye, lacrimation, or rhinorrhea associated with headache complaints.

During the April 2015 Board hearing the Veteran testified his treatment providers told him he had astigmatism in his left eye that was due to old age.  When specifically asked if he had any current eye problems, he indicated he wore glasses, but related the need to his age.  

As noted above, astigmatism of itself (without superimposed pathology) is not a compensable disability.  There is no indication in the record that the Veteran has any superimposed eye pathology.  None was noted in service.  He has not indicated any left eye disability other than refractive error has been diagnosed, even when specifically asked during the April 2015 Board hearing.  He related the astigmatism to the aging process, not service.  As the Veteran is not shown (or alleged) to have a compensable eye disability, service connection for an eye disability is not warranted.

Bilateral hearing loss

In his July 2006 claim for service connection, the Veteran indicated he incurred bilateral hearing loss in service.  
Certain chronic diseases (including organic diseases of the nervous system-to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (hearing loss).  In the absence of proof of such current disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

On June 1989 service entrance examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
5
5
5
0
5

On February 1991 evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
0
0
0
0
5
On July 1995 periodic examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
20
LEFT
5
5
0
5
5

On August 1998 service entrance examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
25
LEFT
0
0
0
0
0

On January 2003 National Guard periodic examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
20
LEFT
5
5
0
5
0

The Veteran's STRs from his second period of active service do not contain audiometric results.  A hearing abnormality was not noted.

The Veteran's VA treatment records do not note a hearing abnormality.  

At the April 2015 Board hearing, the Veteran indicated his hearing acuity had been evaluated and testified he was told he had perfect hearing.  He described his hearing ability as "very good." 

There is no competent evidence of record that the Veteran has (or during the pendency of this claim has had) a hearing loss disability.  As is noted above, the treatment records received do not show such disability.  Most notably, he testified during the Board hearing that he was told he had perfect hearing after an evaluation was performed and described his hearing ability as very good.

Without competent evidence of a current hearing loss disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The claim must be denied.


ORDER

The appeal to reopen a claim of service connection for a left ankle disability is granted.

The claim of service connection for bilateral pes planus is reopened; service connection for bilateral pes planus is granted on de novo review.

Service connection for a left eye disability is denied.

Service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters.  

Further development of the record is necessary to comply with VA's duties to notify and assist the Veteran with regard to the reopened claim for service connection for a left ankle disability.  Alternate theories of entitlement have been raised.  In his October 1998 claim for service connection, he related ankle pain to service.  His STRs indicate he complained of pain in his ankles in 1992.  On August 1998 separation examination, pes planus with bilateral ankle inversion was diagnosed.  In his July 2006 claim for service connection, he asserted he sustained a bilateral ankle injury in 2003 (during his second period of service).  Alternatively, at the April 2015 Board hearing, he indicated his VA treatment providers told him his left ankle disability was secondary to his service-connected right ankle and knee disabilities.  Accordingly, an examination to secure medical opinions addressing the nature and etiology of the left ankle disability is necessary.  Supplemental notice regarding a secondary service connection theory of entitlement is also needed.  

The Veteran filed a claim of service connection for PTSD, and this matter has been thus developed/adjudicated by the RO, i.e., limited to such diagnosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  A January 2005 VA treatment note indicates the Veteran reported he served in Kuwait during his second period of service and felt guilty because he did not volunteer to accompany convoys into Iraq like other members of his unit did.  The social worker diagnosed PTSD.  In an addendum, the attending psychiatrist diagnosed PTSD, opining he met the criteria even though he did not have direct combat experience because he was present in a war zone and witnessed other people being wounded and killed.  A February 2005 PTSD initial evaluation note indicates the Veteran reported experiencing periods of depression when watching television coverage of Iraq.  He denied symptoms of PTSD.  He reported seeing a psychiatrist in service after he contemplated harming himself with knives he found in warehouse because he wanted a change of scenery.  He reported he was not ever deployed to active combat zones in Iraq.  He denied experiencing combat or traumatic experiences.  The social worker did not diagnose a mental disability.  On June 2007 initial mental health evaluation, depressive disorder not otherwise specified (NOS), rule out (R/O) PTSD, alcohol dependence, and cannabis abuse were diagnosed.  The VA social worker opined his depression was likely circumstantial due to his ankle disability and possible medical discharge from the National Guard or to substance-induced mood disorder (SIMD).  She noted his possible exposure to stressful events during his tour in Kuwait also needed to be ruled out.  An October 2007 VA mental health treatment note shows major depression, R/O SIMD, and alcohol abuse, R/O depression, were diagnosed.  A December 2010 VA psychiatry attending note indicates he was being treated for depression NOS.  The record reflects diagnoses of psychiatric disabilities other than PTSD.  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  On remand, the Veteran should receive appropriate notice regarding service connection for a psychiatric disability on a direct and secondary basis, and opportunity to submit information and evidence bearing on the matter.  

The Veteran maintains that he has PTSD stemming from serving in Kuwait during the 2003 invasion of Iraq.  The DD Form 214 from his second period of service shows he "served in a designated imminent danger pay area."  On May 2004 post-deployment health assessment, he indicated he had not seen anyone wounded or dead during the deployment, had not been engaged in direct combat, and had not felt in great danger of being killed.  In his July 2006 claim for service connection, he reported witnessing his fellow soldiers being killed or wounded in action.  At the April 2015 Board hearing, he testified a truck blew up in front of him and reported he was involved in combat.  Specifically, he asserted a sniper shot at his unit while they were in their trucks.  He also reported he considered stabbing himself in service.  His STRs show he was treated for lacerations of his hands after he cut himself with a knife while drinking in November 1997.  Accordingly, another medical opinion is also necessary to resolve the conflicts in the medical evidence presented by the record.

Additional development is also necessary to properly address the appeal seeking service connection for migraine headaches.  A June 2007 VA treatment note indicates the Veteran reported experiencing headaches since service.  On March 2008 VA examination, migraine headaches were diagnosed.  The examiner reviewed the Veteran's STRs and opined it was less likely than not that the current migraine headaches were related to a headache that the Veteran's STRs show he experienced in September 2003 as part of what appeared to be a temporary viral syndrome.  The physician reasoned his STRs reveal no repetitive pattern of frequent or reoccurring headaches compatible with migraines.  The examiner noted a January 2008 CAT scan showed cerebral atrophy.  At the April 2015 Board hearing, the Veteran reported he has experienced headaches since he fell off an obstacle course without a helmet in service.  The Board notes a March 2004 statement of medical examination and duty status shows he reported he previously fell from an obstacle course at Ft. McCoy in Wisconsin and indicated he injured his right knee, right ankle, and back.  Accordingly, another medical opinion is necessary to determine whether the Veteran's headaches are related to the reported trauma in service.

At the Board hearing, the Veteran reported experiencing intermittent shooting pain in his right hip.  He related the right hip pain to the reported fall on an obstacle course in service.  As noted, a service treatment note indicates he reported falling on an obstacle course, injuring his right lower extremity.  Alternatively, his representative argues the reported right hip pain is secondary to his service-connected low back disability.  An examination to secure a medical opinion addressing the nature and etiology of any hip disability is necessary.  

The Veteran's low back disability is currently rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5238 (for lumbar strain).  As noted, he reported an occasional shooting right hip pain at the April 2015 Board hearing that his representative contended was neuropathy associated with his low back disability.  He was most recently provided a VA spine examination in May 2013, and he did not have any pain or other signs or symptoms due to neurologic abnormalities.    His right knee chondromalacia is currently rated 10 percent under 38 C.F.R. § 4.71a, Code 5299-5260 (for limitation of flexion).  His left knee patellofemoral syndrome is currently rated 10 percent under 38 C.F.R. § 4.71a, Code 5260 (for limitation of flexion).  At the April 2015 Board hearing, he testified he had instability in both knees.  He was most recently provided a VA knee examination in May 2013.  His postoperative right ankle disability is rated 10 percent under Code 5271 (for limitation of ankle motion).  At the Board hearing, he testified his right ankle repeatedly twists on him, especially at work, and is unstable.  In light of the allegation of worsening, and the lengthy intervening period since the last examinations, contemporaneous examinations to assess the severity of the disabilities are necessary.  

The case is REMANDED for the following:

1. The AOJ should provide the Veteran appropriate notice regarding service connection for a left ankle disability (on de novo review) and psychiatric disability on a direct and secondary basis.  He should have adequate opportunity to respond.
  
2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his ankles, knees, low back, right hip, migraines, and any psychiatric disability,  from November 2013 to the present (to specifically include the reports of his treatment at the Jesse Brown VA Medical Center in Chicago, Illinois (formerly known as the West Side VAMC).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should make formal determination for the record (to include rationale) as to whether the Veteran's service involved circumstances consistent with a fear of hostile military/terrorist activity.

4. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to include PTSD) that is related to his active service.  The examiner must be advised of the AOJ's findings regarding whether there is corroborating evidence of a stressor event in service, and whether the Veteran served in circumstances consistent with a fear of hostile activity.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability entity found.  Specifically, is at least as likely as not (a 50 % or better probability) that the Veteran has PTSD based on a fear of hostile/terrorist activity?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

(b) What is the most likely etiology for each psychiatric disability entity other than PTSD diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) either period of active duty service or was either caused or aggravated by the Veteran's service-connected right ankle disability?  If a psychiatric disability is found to not have been caused, but to have been aggravated by the service-connected ankle disability, please identify the degree of impairment that is due to such aggravation.  Please comment on the Veteran cutting himself in November 1997 and the VA social worker's June 2007 opinion that the Veteran's depression could be related to his right ankle disability.

If it is determined that a psychiatric disability is unrelated to the Veteran's service or service-connected right ankle disability, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

5. The AOJ should also arrange for orthopedic and neurological evaluations of the Veteran to assess the current severity of his service-connected low back disability, left knee disability, right knee disability, and right ankle disability and to determine the nature and likely etiology any right hip disability, his left ankle disability, and migraine headaches.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the spine.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically note whether there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; whether low back is ankylosed (and if so, the position of ankylosis); and whether there are any associated objective neurologic abnormalities, specifically including right hip pain (and if so their nature and severity).  Indicate whether there is related intervertebral disc syndrome (and if so whether there are incapacitating episodes of such; if so, their frequency and duration). 

(b) Please assess the current severity of the Veteran's service-connected right knee chondromalacia and left knee patellofemoral syndrome.  [The examiner must be provided a copy of the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disabilities under the General Formula for Rating Disabilities of the knee.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail. Specifically note whether there is subluxation or instability in either knee (and, if so, the degree); whether either knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in to either joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

(c) Please assess the current severity of the Veteran's postoperative right ankle disability.  [The examiner must be provided a copy of the criteria for rating ankle disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the ankle.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or equivalent) of the ankle (and if so, the degree of such); ankylosis of the subastragalar or tarsal joint (and if so, its weight-bearing position); malunion of the Os calcis or astragalus (and if so, the level of deformity); and/or astragalectomy.  The examiner must also identify any symptoms found that are not listed in the rating criteria, including instability and weakness (and their degree of impairment).

(d) Please identify (by diagnosis) each right hip disability found.  

(e) What is the most likely etiology for each right hip disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) either period of active duty service, to include the reported hip trauma he experienced after falling off an obstacle course therein; or was either caused or aggravated by the Veteran's service-connected low back disability?  If a right hip disability is found to not have been caused, but to have been aggravated by the service-connected low back disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that a right hip disability is unrelated to the Veteran's service or service-connected low back disability, the examiner should identify the etiological factor(s) considered more likely.

(f) Please identify (by diagnosis) each left ankle disability found.  

(g) What is the most likely etiology for each left ankle disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) either period of active duty service, to include his complaint of ankle pain in 1992 and the diagnosis of ankle inversion in August 1998; or was either caused or aggravated by the Veteran's service-connected bilateral pes planus and/or right ankle and right knee disabilities?  If a left ankle disability is found to not have been caused, but to have been aggravated by any service-connected disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that a left ankle disability is unrelated to the Veteran's service or service-connected disabilities, the examiner should identify the etiological factor(s) considered more likely.

(h) Please identify the most appropriate diagnosis and likely etiology for the Veteran's headaches.

Specifically, is it at least as likely as not (a 50 percent or better probability) that the headaches are related to the Veteran's service, to include the reported head trauma he experienced after falling from an obstacle course therein?

If it is determined that a headache disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions.

6. The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


